840 P.2d 723 (1992)
116 Or. App. 58
STATE of Oregon, Appellant,
v.
Shelli Rae REED, Respondent.
91-20461; CA A70547.
Court of Appeals of Oregon.
Argued and Submitted May 22, 1992.
Decided October 28, 1992.
*724 Jonathan H. Fussner, Asst. Atty. Gen., Salem, argued the cause for appellant. With him on the brief were Dave Frohnmayer, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Clayton J. Lance, Eugene, argued the cause and filed the brief for respondent.
Before BUTTLER, P.J., and ROSSMAN and DE MUNIZ, JJ.
PER CURIAM.
The state appeals a pretrial order sustaining defendant's demurrer and dismissing the complaint.
Defendant was accused by this complaint:
"GIVING FALSE INFORMATION TO A POLICE OFFICER committed as follows:
"The defendant on or about the 11th day of October, 1990, in the county aforesaid, did unlawfully and knowingly give a false or fictitious name, to-wit: Karen Joanne Eura, and date of birth, to-wit: August 3, 1963, to Colin Turner, a police officer who was enforcing motor vehicle laws; contrary to the statute and against the peace and dignity of the State of Oregon."
The allegations of the complaint mirror the language of ORS 807.620.[1] Therefore, they state an offense. A demurrer is directed to the face of the complaint. ORS 135.630(4). It was error for the trial court to consider facts that are not alleged in the complaint and to sustain defendant's demurrer on that basis.
Reversed and remanded.
NOTES
[1]  ORS 807.620 provides:

"(1) A person commits the offense of giving false information to a police officer if the person knowingly uses or gives a false or fictitious name, address or date of birth to any police officer who is enforcing motor vehicle laws.
"(2) The offense described in this section, giving false information to a police officer, is a Class A misdemeanor."